DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher McDonald on 05/19/2022.
The application has been amended as follows:
In the claims:
“product, wherein” in claim 1, line 27 has been changed to -- product, and wherein --.
“seal in” in claim 13, line 25 has been changed to -- seal to --.
“the second clamping” in claim 15, line 10 has been changed to -- the clamping --.
“sizes and each” in claim 19, line 1 has been changed to -- sizes, each mail item --.
“a downstream” in claim 19, line 6 has been changed to -- the downstream --.
“sizes and each” in claim 25, line 1 has been changed to -- sizes, each mail item --.
“a downstream” in claim 25, line 6 has been changed to -- the downstream --.
“direction;” in claim 27, line 15 has been changed to -- direction; and --.
Replace claim 20 with the following:
-- The method according to claim 19, wherein the longitudinal sealing assembly comprises:
a heat seal head, wherein the heat seal head is connected to the positioning assembly to vary and control a transverse position of the heat seal head in dependence of the transverse position of the second side of the respective mail item;
a longitudinal sealing conveyor for further transporting the intermediate mail product in the transport direction;
a transverse guide extending in a direction transverse to the transport direction;
a carriage to which the longitudinal sealing conveyor and the heat seal head are connected for varying a transverse position thereof; and
a transverse actuator for moving the carriage with the longitudinal sealing conveyor and the heat seal head along the transverse guide and for positioning these at a desired transverse position;
wherein the method comprises:
creating a mail product by applying the longitudinal seal in an intermediate mail product being received on the longitudinal sealing conveyor while moving the carriage with the longitudinal sealing conveyor and the heat seal head along the transverse guide for positioning these at a transverse position corresponding to a transverse position of a longitudinal seal determined for an intermediate mail product directly upstream of the longitudinal sealing conveyor. --
Replace claim 21 with the following:
-- The method according to claim 19, wherein the first tilting assembly comprises a dispatch timing assembly positioned at an infeed end of the first tilting assembly, configured to control the tilting of each intermediate mail product, wherein the dispatch timing assembly comprises a plurality of support surfaces connected to a rotatable shaft and extending radially outwardly from the shaft, wherein the shaft extends substantially in the transport direction; and
wherein the method comprises:
receiving a side fold of an intermediate mail product on a first of the plurality of support surfaces; and
releasing the side fold, after the receiving, by rotating the rotatable shaft to move the first support surface downward. --
Replace claim 22 with the following:
-- The method according to claim 19, wherein determining the transverse position of the longitudinal seal for each intermediate mail product comprises:
receiving a desired transverse offset between the longitudinal seal of the intermediate mail product and the second side of the respective mail item; and
determining the transverse position of the longitudinal seal for the intermediate mail product based on the transverse position of the second side of the respective mail item and the desired transverse offset. --
Replace claim 26 with the following:
-- The method according to claim 25, wherein the longitudinal sealing assembly comprises:
a heat seal head, wherein the heat seal head is connected to the positioning assembly to vary and control a transverse position of the heat seal head in dependence of the transverse position of the second side of the respective mail item;
a longitudinal sealing conveyor for further transporting the intermediate mail product in the transport direction;
a transverse guide extending in a direction transverse to the transport direction;
a carriage to which the longitudinal sealing conveyor and the heat seal head are connected for varying a transverse position thereof; and
a transverse actuator for moving the carriage with the longitudinal sealing conveyor and the heat seal head along the transverse guide and for positioning these at a desired transverse position;
wherein the method comprises:
creating a mail product by applying the longitudinal seal in an intermediate mail product being received on the longitudinal sealing conveyor while moving the carriage with the longitudinal sealing conveyor and the heat seal head along the transverse guide for positioning these at a transverse position corresponding to a transverse position of a longitudinal seal determined for an intermediate mail product directly upstream of the longitudinal sealing conveyor. --
Replace claim 28 with the following:
-- The method according to claim 25, wherein determining the transverse position of the longitudinal seal for each intermediate mail product comprises:
receiving a desired transverse offset between the longitudinal seal of the intermediate mail product and the second side of the respective mail item; and
determining the transverse position of the longitudinal seal for the intermediate mail product based on the transverse position of the second side of the respective mail item and the desired transverse offset. --

Allowable Subject Matter
Claims 1, 3, 5-11, and 13-28 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious a packaging assembly for wrapping mail items, the packaging assembly comprising: a flow wrap station which is configured for wrapping a continuous web of material around the mail items, wherein the flow wrap station comprises a folding assembly configured to continuously fold the web around the mail items, thereby creating a folded web which has a single side fold which is positioned on a first side of subsequently placed mail items, wherein the side fold extends in a transport direction of the mail items; a longitudinal sealing assembly for creating a longitudinal seal; a cross sealing assembly which is positioned downstream of the folding assembly and is configured for cross sealing the folded web between the subsequently placed mail items and for separating from the folded web an intermediate mail product comprising a downstream mail item of the subsequently placed mail items and an associated web part; and a first tilting assembly configured to tilt the intermediate mail product around an axis of rotation from a first orientation to a second orientation, wherein the axis of rotation extends in the transport direction, wherein the second orientation is a less horizontal orientation compared to the first orientation, and wherein, in the second orientation, a gravity force exerted on individual mail components of the mail item has a force component which is directed towards the side fold.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding independent claim 13, the prior art taken alone or in combination fails to disclose or render obvious a longitudinal sealing assembly for creating a longitudinal seal, wherein the longitudinal sealing assembly is configured for creating a mail product by applying a longitudinal seal to an intermediate mail product at a second side of a mail item of the intermediate mail product opposite a first side of the mail item on which a side fold of a folded web is positioned, wherein the longitudinal sealing assembly comprises a positioning assembly for controlling a transverse position of the longitudinal seal for each intermediate mail product, wherein the longitudinal sealing assembly comprises a heat seal head, wherein the heat seal head is connected to the positioning assembly to vary and control a transverse position of the heat seal head in dependence of a transverse position of the second side of the respective mail item, wherein the longitudinal sealing assembly comprises: a longitudinal sealing conveyor for further transporting the intermediate mail product in a transport direction of the mail item; a transverse guide extending in a direction transverse to the transport direction; a carriage to which the longitudinal sealing conveyor and the heat seal head are connected for varying a transverse position thereof; and a transverse actuator for moving the carriage with the longitudinal sealing conveyor and the heat seal head along the transverse guide and for positioning these at a desired transverse position.
The combination of these limitations makes independent claim 13 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731